Not for Publication In West's Federal Reporter

              United States Court of Appeals
                          For the First Circuit

No. 07-1639

                            SAMUEL RUDDY KAMUH,

                                  Petitioner,

                                        v.

                 MICHAEL B. MUKASEY, ATTORNEY GENERAL,*

                                  Respondent.


               ON PETITION FOR REVIEW OF AN ORDER OF THE

                      BOARD OF IMMIGRATION APPEALS


                                     Before

                          Lipez, Circuit Judge,
                Selya and Siler,** Senior Circuit Judges.



     William P. Joyce and Joyce & Associates, PC on brief for
petitioner.
     Greg D. Mack, Senior Litigation Counsel, Peter D. Keisler,
Assistant Attorney General, and Terri J. Scandron, Assistant
Director, on brief for respondent.


                                 June 11, 2008



     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Michael B. Mukasey has been substituted for former Attorney General
Alberto R. Gonzales as the respondent herein.
     **
          Of the Sixth Circuit, sitting by designation.
            LIPEZ, Circuit Judge.       Samuel Ruddy Kamuh, a citizen of

Indonesia, petitions for review of the denial by the Board of

Immigration    Appeals     (BIA)   of     his   application    for    asylum,

withholding of removal, and protection under the Convention Against

Torture    (CAT).    See    8   U.S.C.     §    1252(a).      After   careful

consideration, we deny the petition for review.

                                    I.

            Kamuh entered the United States on December 8, 2002, on

a nonimmigrant, six-month tourist visa.           On November 13, 2003, he

filed an application for asylum, claiming religious persecution.

The Department of Homeland Security then served a Notice to Appear

on Kamuh on January 29, 2004, charging him with overstaying his

visa.    See 8 U.S.C. § 1227(a)(1)(B).

            At an immigration hearing on November 4, 2005 and in his

written asylum application, Kamuh described himself as an active

member of the Seventh Day Adventist Church and reported that his

father was the pastor of their congregation in Indonesia.1              Kamuh

recounted four negative encounters that he had had in Indonesia

with Muslims who were prejudiced against Christians.                  He also

described other incidents involving violence against various family


     1
      Kamuh's father, Evert, was granted asylum by a different
immigration judge on July 17, 2006. Kamuh, who was 35 years old
when he applied for asylum, was not and could not have been
included in his father's application for asylum. See 8 U.S.C. §
1158(b)(3) (permitting an asylee's child to receive asylum); 8
U.S.C. § 1101(b)(1) (defining "child" as an "unmarried person under
twenty-one years of age").

                                    -2-
members.    The immigration judge (IJ) found Kamuh's testimony to be

credible.

            The first personal encounter took place in July 1999 in

Ternate, where Kamuh had stopped over briefly while traveling by

ship.   As Kamuh made his way back to reboard the ship, a fight

broke out between one of the ship's guards and a man who had tried

to enter the area through a fence.        The man and three others beat

the   guard,   and   rumors   quickly   swept   through   the   crowd    that

Christians had killed a Muslim guard.           Shortly thereafter, two

guards requested that Kamuh show them his national identification

card, which identified him as a Christian.        One of the guards then

punched Kamuh in the jaw.      Before the guard could hit him a second

time, Kamuh ran toward the ship with the guards in pursuit.             He was

able to lose them in the crowd and reboarded the ship without

further incident.      The following morning, Kamuh learned that a

group of people had killed a man on board the ship and thrown the

body into the sea before leaving on their own boat.

            The second incident occurred in July 2002 at the Kramat

Jati Market in East Jakarta.      Kamuh and two friends happened to be

at the market when an argument between a Christian and a Muslim

salesman sparked a riot. Kamuh testified that during the fighting,

three men grabbed him and forced him to show them his national

identification card.     The men then beat Kamuh for twenty to thirty

minutes before he was able to flee to his car where his friends


                                   -3-
were waiting for him.    He reported that his face was bruised, his

left eye injured, and his lip torn during the beating.    After Kamuh

left, police and soldiers arrived to end the riot and secure the

marketplace.

           The third encounter took place in September 2002, when a

group of ten or twelve armed young men came to his apartment

complex searching for a Christian.     Kamuh testified that he locked

the door to his apartment and hid while the Muslim men searched the

complex.   He reported that he observed through the window as the

men dragged a Christian man into the soccer field in front of the

building and beat him.   Kamuh stated that police came and took the

militants away before they reached his apartment.

           The final encounter involving Kamuh occurred in November

2002.   Kamuh stated that he was stopped in an alley by a group of

young people after he left a Prayer Night at his church with

friends.   The group shouted insults at Kamuh and his friends for

their Christian beliefs and threatened to kill them if they ever

took that road again.    Two weeks later, stones were thrown at him

as he rode his motorcycle through the same alley.    One stone passed

in front of his face, narrowly missing him, and others hit his

motorcycle.    He did not stop and did not see who was throwing the

stones. He also did not call the police, convinced that they would

not follow up on his report because he is Christian.




                                 -4-
           Other members of Kamuh's family had similar encounters

because   of   their   religious   beliefs.    Kamuh's   father,   Evert,

received death threats because of his position as a pastor in the

Seventh Day Adventist Church. In April 2001, one of Evert's former

students warned him that Muslim militants were planning to burn

Evert's house; Evert called the police.        Shortly thereafter, two

men approached Evert on a bus and told him to stop "Christianizing"

young Muslims through his English classes.       The men also demanded

that Evert pay them two million rupiahs for "teaching Christianity"

to Muslim students.

           In December 1998, Kamuh's brother Daniel was staying in

Ambon, at a hotel, when religious rioting broke out in the city.

The owner of the hotel told Daniel to stay in his room for his own

safety.   Daniel hid in the hotel for three or four days and then

escaped with the help of police.          Kamuh also reported that his

sister was robbed by a group of men who stopped her on the street,

ascertained that she was Christian, and then further harassed her.

Additionally, in January 2002, Kamuh's uncle was hit in the stomach

by a stone thrown by Muslim militants who had boarded his train

looking for Christians.

           Kamuh obtained his tourist visa to come to the United

States on October 1, 2002.     Following the November 2002 incident,

he made the final decision to leave Indonesia and departed for the

United States on December 7, 2002.         Kamuh's father had preceded


                                    -5-
him, arriving in the United States in 2001. Kamuh's brother Daniel

and his mother have remained in Indonesia.    Kamuh explained that

Daniel is well protected by the American corporation for which he

works and that his mother is periodically in hiding, but remains in

Indonesia because she has been unable to obtain a visa.

          Having heard this account, the IJ concluded that although

Kamuh's testimony was credible, he had not established that the

incidents he described rose to the level of past persecution or

established an objectively reasonable fear of future persecution.

The IJ also found that Kamuh had failed to establish that the

Indonesian government was unwilling or unable to control the Muslim

militants. The IJ further concluded that Kamuh did not qualify for

withholding of removal or protection under the CAT, noting that

these require a higher level of proof than the asylum claim.2   The

IJ granted Kamuh voluntary departure.   Kamuh appealed to the BIA,

which briefly stated its agreement with the IJ's conclusions and

dismissed the appeal.   This timely petition followed.

                                II.

          When the BIA adopts and affirms the IJ's ruling, but also

discusses some of the bases for the IJ's opinion, we consider both

the IJ's and BIA's opinions in our review.   Zheng v. Gonzales, 475


     2
      Kamuh offers no arguments with respect to his claims for
withholding of removal or protection under the CAT. As a result,
he has waived any right to judicial review of the denial of these
claims. See Topalli v. Gonzales, 417 F.3d 128, 131 n.3 (1st Cir.
2005).

                                -6-
F.3d 30, 33 (1st Cir. 2007).           We afford those opinions a high

degree of deference, allowing the agency's findings of fact to

stand "unless any reasonable adjudicator would be compelled to

conclude to the contrary."     8 U.S.C. § 1252(b)(4)(B).

           To establish eligibility for asylum, an alien must show

that he "is unable or unwilling to return to, and is unable or

unwilling to avail himself or herself of the protection of, [his

native] country because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion."                 8 U.S.C.

§ 1101(a)(42)(A); see also Harutyunyan v. Gonzales, 421 F.3d 64, 67

(1st Cir. 2005).      In order to establish that the mistreatment he

has experienced or would experience upon return rises to the level

of   "persecution,"   the   alien   must   show,    inter    alia,   that   the

mistreatment   was    the   "'direct     result    of   government    action,

government-supported     action,    or    government's      unwillingness   or

inability to control private conduct.'"           Ortiz-Araniba v. Keisler,

505 F.3d 39, 41 (1st Cir. 2007) (quoting Orelien v. Gonzales, 467

F.3d 67, 72 (1st Cir. 2006)); see also Da Silva v. Ashcroft, 394

F.3d 1, 7 (1st Cir. 2005) ("Action by non-governmental actors can

undergird a claim of persecution only if there is some showing that

the alleged persecutors are in league with the government or are

not controllable by the government.").




                                    -7-
             The IJ determined that Kamuh had failed to show that the

incidents he described, all of which involved violence by private

citizens, were connected with either action or inaction on the part

of   the   Indonesian    government.          As    the   IJ   noted,   the    State

Department's 2004 Country Reports on Human Rights Practices and the

International Religious Freedom Report both indicate that the

constitution of Indonesia provides for religious freedom.                       Both

reports also conclude that the government generally respects this

provision and that Christianity is officially acknowledged as one

of several recognized religions.              Although the Religious Freedom

Report states that "[o]n some occasions, the Government tolerated

the abuse of religious freedom by private groups or failed to

punish     perpetrators,"   the    IJ    reasonably       concluded     that    this

tolerance is not the norm.         See Matter of A-M 23 I & N Dec. 737,

741 (BIA 2005) (noting that the 2002 Country Report for Indonesia

"indicate[d] that incidents of harm related to religious or ethnic

strife     generally    involved   fellow          citizens    rather   than    the

Government or Government agents, and that Government acquiescence

[was] not the norm").       Indeed, the report goes on to detail the

government's efforts to investigate various incidents of violence

by militant Muslims aimed at Christians and to prosecute those

involved.

             Moreover, Kamuh's account of his own experiences in

Indonesia demonstrates that the government was both willing and


                                        -8-
able to respond when authorities were alerted to interreligious

violence.    See Ortiz-Araniba, 505 F.3d at 42 ("In determining

whether a government is willing and able to control persecutors, we

have explained that a prompt response by local authorities to prior

incidents is 'the most telling datum.'" (quoting Harutyunyan, 421

F.3d at 68)).    The police responded to several of the incidents

Kamuh described: in December 1998, Kamuh's brother reportedly

escaped from religious violence in Ambon with help from the police;

in April 2001, Evert called police after learning of a plot to burn

his house, and the house was not burned; in July 2002 when Kamuh

was caught up in rioting in a market, the police quelled the

violence after Kamuh had left; and, in September 2002, police

arrived and took away the armed men who had come to Kamuh's

apartment building before the men arrived at Kamuh's apartment.

            Against this backdrop, the IJ reasonably concluded that

Kamuh's insistence that the police "side with the militants" was

unsubstantiated by the State Department reports and Kamuh's own

testimony.   Thus, we affirm the IJ's conclusion that Kamuh failed

to establish the necessary connection between the mistreatment he

experienced or would experience in the future and any action or

inaction on the part of the Indonesian government.    Without this

governmental link, Kamuh cannot establish either past persecution

or a well-founded fear of future persecution and his asylum claim

necessarily fails.


                                 -9-
Petition denied.




                   -10-